Appeal from an order of the Supreme Court, Erie County (Russell P. Buscaglia, A.J.), dated June 1, 2016. The order, inter alia, granted that part of the omnibus motion of defendant seeking to merge the kidnapping in the second degree count of the indictment with the robbery in the second degree count of the indictment.
It is hereby ordered that the order so appealed from is unanimously affirmed for reasons stated in the decision at Supreme Court (2016 NY Slip Op 32694[U] [Sup Ct, Erie County 2016]).
Present — Peradotto, J.P., Lindley, DeJoseph, NeMoyer and Troutman, JJ.